         Case 1:18-cr-00313-EGS Document 21 Filed 12/10/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

        v.                                         Case No. 18-CR-313 (EGS)

 ZAKARIA IBRAHIM,

        Defendant.


                     GOVERNMENT’S RESPONSE TO
         DEFENDANT’S MOTION TO MODIFY CONDITIONS OF RELEASE

       The United States of America does not oppose defendant Zakaria Ibrahim’s motion to lift

the release condition that he stay away from the District of Columbia Department of Consumer

and Regulatory Affairs. The government does request that all other release conditions, including

the order that Ibrahim stay away from the D.C. Office of Tax and Revenue and the Egyptian

Embassy, remain in place.

                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            United States Attorney for the District of Columbia

                                            By:             /s/
                                            JONATHAN KRAVIS
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Telephone: (202) 252-6886
                                            Email: jonathan.kravis3@usdoj.gov


                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2018, a copy of this filing was served by electronic
mail upon Carlos Vanegas, counsel for the defendant.
                                                    /s/
                                            Jonathan Kravis
                                            Assistant United States Attorney
